HANFORD, District Judge
(dissenting). The bill of complaint in this case specifically charges a combination between the defendants to destroy competition in interstate commerce and to create a monopoly contrary to the provisions' of the anti-trust law (Act July 2, 1890, 26 U. S. Stat. 209 [U. S. Compiled Stat. 1901, p. 3200]; 7 F. S. A. 336; Pierce’s Fed. Code, pp. 1502, 1503). The fourth section of that law in broad terms confers jurisdiction upon United States Circuit Courts to grant injunctions and restraining orders to prevent violations thereof and the seventh section authorizes individuals suffering injuries by combinations in violation of the law to sue the wrongdoer in a Circuit Court of the United States in any district in which the defendant may be found. It is my opinion that these provisions were incorporated into the anti-trust law for the express purpose of obviating difficulties, which without the exercise of the jurisdiction so conferred would leave shippers of merchandise engaged in interstate commerce and dependent upon interstate carriers practically barred from entering *113any forum competent to protect or enforce rights which the law intended should be protected and enforced.
In the case of Minnesota v. Northern Securities Co., 194 U. S. 48, 24 Sup. Ct. 598, 48 L. Ed. 870, the Supreme Court of the United States was careful to say in its opinion:
“We cannot suppose it was intended that the enforcement of the act should depend in any degree upon original suits in equity instituted by the states or by Individuals to prevent violations of its provisions. On the contrary, taking all the sections of the act together, we think that its intention was to limit direct proceedings in equity to prevent and restrain such violations of tlie anti-trust act as cause injury to the general public, or to all alike, merely from the suppression of competition in trade and commerce among the several states and with foreign nations, to those instituted in the name of the United States, under the fourth section of the act, by district attorneys of the United States, acting under the direction of the Attorney General; thus securing the enforcement of the act, so far as direct proceedings in equity are concerned, according to some uniform plan, operative throughout the entire country.”
This, however, is not a suit by meddlesome litigants for the benefit of the country at large. In their bill of complaint the complainants set forth their own special grievances, and aver facts entitling them to injunctive relief to prevent threatened pecuniary loss to them during the pendency of their application to the Interstate Commerce Commission to determine their particular controversies with respect to the rates which interstate carriers may lawfully exact for the transportation of fruits which they must send to markets in other states.
The case, popularly known as “the Merger Case” (Northern Securities Co. v. United States, 193 U. S. 197, 24 Sup. Ct. 436, 48 L. Ed. 679), was commenced and prosecuted in the United States Circuit Court' for the District of Minnesota against a corporation of New Jersey, a corporation of Minnesota, a corporation of Wisconsin, and several individual defendants, including citizens of New York. It was a suit in equity to enforce the anti-trust law, and the jurisdiction was founded upon section 4. The defendants appear to have voluntarily submitted to the jurisdiction of the Circuit Court by failing to make any contest on the ground of improper venue. Nevertheless the exercise of jurisdiction is a precedent, and the case illustrates the practical necessity for bringing as defendants the members of combinations who may be citizens of different states into a single suit. Congress must have contemplated the impossibility of maintaining a suit against combinations composed of citizens of several states, if each member of the combination should be privileged, and not amenable to the power of the courts to compel obedience to the law, elsewhere than in the district of which he is an .inhabitant. In my opinion the fact that the government prosecuted the case does not affect the question of venue.
I have been unable to find any decision of the Supreme Court, construing section 4 of the anti-trust statute, which explicitly denies the right of shippers do maintain a suit in equity in the United States Circuit Court to prevent violations of the anti-trust law especially injurious to them.
Therefore I feel warranted in recording my dissent from the foregoing opinion.